DETAILED ACTION

Application Status
	Claims 1-15 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 26 June 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both "a first glide structure" at least on line 29 of page 7 of the specification and "a second glide structure" at least on line 4 of page 10 of the specification..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-15 are objected to because of the following informalities:    
Claims 2-15 should be made in reference to “the arrangement” of the base claim from which the claim depends rather than “an arrangement”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following terms lack proper antecedent basis: “the direction of longitudinal tilting”, “the horizontal position”, “the longitudinal direction of the work machine”, “the direction of sideward tilting”, “transverse pivoting axle”, “the transverse sideward tilting of the work vehicle”, “the top edge of the arrangement”, “the bottom edge of the arrangement”, “the height direction”. 
In claim 1, the term, “the top edge of the arrangement” is indefinite because the top most edge of the arrangement may be subject to change based on the position of the cabin of the work machine.
In claim 3, the following terms lack proper antecedent basis: “the horizontal position”, “the longitudinal tilting of the work machine”. 
In claim 5, the following terms lack proper antecedent basis: “the longitudinal direction”, “the longitudinal tilting of the curved longitudinal guide”. 
In claim 5, it is unclear what the applicant means by the recitation, “adaptable immovably”. 
In claim 6, the following terms lack antecedent basis: “the longitudinal guide”, “the mounting structure rests”.

In claim 8, the following terms lack proper antecedent basis: “the horizontal position”, “the longitudinal tilting of the work machine”, “the mutual curved path”.
In claim 8, the use of the phrase "on the one hand…and on the other hand" is confusing because it is unclear if the "hands" are physical features of the claimed invention. Specifically, it is unclear if the "hands" are intended to refer to the ends of the first actuator.
In claim 10, the following terms lack proper antecedent basis: “the longitudinal tilting of the work machine”, “the rotation of the cabin”.
In claim 10, it is unclear what the applicant means by, “adaptable immovably”. 
In claim 12, the following terms lack proper antecedent basis: “the transverse pivoting axle”, “the curved longitudinal guides”, “the mounting structure”, “the longitudinal direction of tilting”, “the transverse direction of tilting”. 
In claim 13, the following terms lack proper antecedent basis: “the length of the cabin”, “the longitudinal direction”
In claim 14, the following terms lack proper antecedent basis: “the longitudinal direction”, “the centermost one third of the cabin”, “the length of the cabin”.
In claim 15, the following terms lack proper antecedent basis: “the horizontal position”, “the longitudinal tilting”. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, “an arrangement for levelling a cabin of a mobile work machine….the arrangement comprising: longitudinal levelling means…whereby the levelling means are adaptable to connect the cabin to the frame of the work machine rotatably in relation to a longitudinal pivoting axle…and transverse levelling means for levelling the cabin…with respect to the transverse pivoting axle…wherein the longitudinal pivoting axle is adapted at the top edge of the arrangement, or above it, and the transverse pivoting axle is adapted at the bottom edge of the arrangement or below it”. These limitations in combination with the other features and limitations recited in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses arrangements for levelling cabins of work machines having transverse and longitudinal levelling means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616